DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/16/2020. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of application 15/833352 filed 12/6/2017, which claims priority as a continuation of application 14/811151 filed 7/28/2015, which claims priority of Provisional Application 62/029,789 filed on 7/28/2014. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All references and citations on the continued applications have been taken into consideration by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 10-18 are directed toward a process, claims 19-20 are directed toward a product, and claims 1-9 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to: receive, over an electronic communications network, a first sensor signal indicating that a first user has been recognized by the first sensor; determine a first user demographic group associated with the first user; obtain demographic-display data associated with the determined user demographic; determine a recommendation to be displayed in a first display based on the demographic-display data; generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store according to the recommendation; calculate a first score based on an amount of time the first user spends within a proximity of the modified first display and a direction from which the first user approached the first display; and associate the first score with the first user (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing input data about a user including location and demographic data to determine scores and make recommendations about what products to suggest to the user. The Applicant’s claimed limitations are merely analyzing user location and demographic data to make product recommendations, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to: receive, over an electronic communications network, a first sensor signal indicating that a first user has been recognized by the first sensor; obtain demographic-display data associated with the determined user demographic; generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to; an electronic communications network; first display; processor executable instruction; graphical user interface; a first biometric sensor; product; non-transitory computer readable medium; instructions; hardware processors” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9, 11-18, and 20 further narrow the abstract idea and dependent claims 3-7, 9, 12-16, 18, and 20 additionally recite “the first sensor senses at least one of a face of the first user, a fingerprint of the first user, or a voice of the first user; obtain a first user profile corresponding to the first user; obtain an inventory listing associated with the retail store; provide the recommendation for the product contained in the inventory listing via a graphical user interface; obtain a user input via the graphical user interface; generate a display instruction based on the obtained user input; and provide the generated display instruction via the graphical user interface; receive a second sensor signal; store the second generated foot traffic record” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “graphical user interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to; an electronic communications network; first display; processor executable instruction; graphical user interface; a first biometric sensor; product; non-transitory computer readable medium; instructions; hardware processors” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10-18; System claims 1-9; and Product claims 19-20 recite an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to; an electronic communications network; first display; processor executable instruction; graphical user interface; a first biometric sensor; product; non-transitory computer readable medium; instructions; hardware processors; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0038-0039 and Figures 3A-3B. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to: receive, over an electronic communications network, a first sensor signal indicating that a first user has been recognized by the first sensor; obtain demographic-display data associated with the determined user demographic; generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-9, 11-18, and 20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-7, 9, 12-16, 18, and 20 additionally recite “the first sensor senses at least one of a face of the first user, a fingerprint of the first user, or a voice of the first user; obtain a first user profile corresponding to the first user; obtain an inventory listing associated with the retail store; provide the recommendation for the product contained in the inventory listing via a graphical user interface; obtain a user input via the graphical user interface; generate a display instruction based on the obtained user input; and provide the generated display instruction via the graphical user interface; receive a second sensor signal; store the second generated foot traffic record” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “graphical user interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-18: Claims 1 recite “the modified first display”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 13-17 and 18: Claims 13-17 and 18 recite “by the one or more processors”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 19-20: Claims 19 recite “the modified at least one display”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield (US 2014/0337151 A1) in view of Gershfang et al. (US 2011/0131517 A1) and further in view of Shutter (US 2012/0276928 A1).

Regarding Claim 1: Crutchfield teaches in-store customer traffic analysis system, comprising: a sensor network comprising a plurality of biometric sensors positioned within a retail store, the plurality of sensors comprising a first sensor; a plurality of displays comprising a first display; one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to (See Figure 4, Paragraph 0138, and Paragraph 0141): 
receive, over an electronic communications network, a first sensor signal indicating that a first user has been recognized by the first sensor (See Paragraph 0091, Paragraph 0094, Paragraph 0096, andParagraph 0152); 
determine a first user demographic group associated with the first user (See Paragraph 0091, Paragraph 0094, and Paragraph 0096); 
obtain demographic-display data associated with the determined user demographic (See Paragraph 0091, Paragraph 0094, Paragraph 0096, and Paragraph 0129); 
determine a recommendation to be displayed in a first display based on the demographic-display data (See Paragraph 0091, Paragraph 0094, Paragraph 0096, and Paragraph 0129); 

Crutchfield does not specifically disclose generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store according to the recommendation or calculate a first score based on an amount of time the first user spends within a proximity of the modified first display and a direction from which the first user approached the first display; and associate the first score with the first user. However, Gershfang et al. further teach calculate a first score based on an amount of time the first user spends within a proximity of the modified first display and a direction from which the first user approached the first display; and associate the first score with the first user (See Figure 2, Figure 8, Figure 10, Abstract, and Paragraph 0031 – “a proximity to the target advertising content by the avatar; an avatar directionality of the avatar with respect to the target advertising content; a camera directionality of a camera object associated with the avatar; and a time with respect to which the avatar may be exposed to the target advertising content in the region. Thereafter, at least one score is assigned to the visit, the proximity, the directionality, and the time”).
The teachings of Crutchfield and Gershfang et al. are related because both are calculating advertising scores. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Crutchfield to incorporate the proximity and directional advertising score of Gershfang et al. in order to generate better advertising scores, which will improve effectiveness of the advertisement. 
Crutchfield in view of Gershfang et al. do not specifically disclose generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store according to the recommendation. However, Shutter generate a processor-executable instruction to modify directional signage of the first display towards a product in the retail store according to the recommendation (See Paragraph 0025 and Paragraph 0061).
The teachings of Crutchfield, Gershfang et al., and Shutter are related because all are calculating advertising scores. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Crutchfield in view of Gershfang et al. to incorporate the display of directions of Shutter in order to help the customer get to the location where a purchase could be made.

Regarding Claim 2: Crutchfield in view of Gershfang et al. and further in view of Shutter teach the limitations of claim 1. Crutchfield further teaches wherein the one or more hardware processors are further configured to execute the instructions to generate a first foot traffic record associated with the first user based on the first sensor signal (See Figure 1, Figure 2, Figure 3, Figure 4, Paragraph 0141, and Paragraph 0152).

Regarding Claim 3: Crutchfield in view of Gershfang et al. and further in view of Shutter teach the limitations of claim 1. Crutchfield further teaches wherein the first sensor senses at least one of a face of the first user, a fingerprint of the first user, or a voice of the first user (See Figure 4 and Paragraph 0138).

Regarding Claims 10-12 and 19: Claims 10-12 and 19 recite limitations already addressed by the rejections of claims 1-3 above; therefore the same rejections apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 10,832,267 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to an in store display anaylsis system that obtains user data via sensors and modifies directional signage for that user to make product recommendations based on scores determined based on proximity and direction of movement of the user, are recited in both applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable over 35 USC 103
Claims 4-9, 13-18, and 20 are allowable over the prior art, but remain rejected under 35 USC 101, 35 USC 112, and double patenting for the reasons set forth above. Independent claims 1, 10, and 19 disclose a system and method for an intelligent display system for recognizing specific users based on sensors, calculating a score based on amount of time in proximity to the display and a direction from which the user was moving, to recommend products via advertisements.
Regarding a possible 103 rejection: The closest prior art of record is:
Gershfang et al. (US 2011/0131517 A1) – which discloses tracking user movements to determine advertisement scores. 
Crutchfield (US 2014/0337151 A1) – which discloses an intelligent display system for interacting with customers.
Shutter (US 2012/0276928 A1) – which discloses providing directional information to customers via advertisements.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 10, and 19, such as an intelligent display system for recognizing specific users based on sensors, calculating a score based on amount of time in proximity to the display and a direction from which the user was moving, to recommend products via advertisements.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed features recited in Claims 4-9, 13-18, and 20 are allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683